Citation Nr: 1014134	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) that granted service connection for right ear 
hearing loss, evaluated as noncompensable; and denied service 
connection for left ear hearing loss and tinnitus.  

In February 2010, the Veteran testified before the 
undersigned at a hearing that was held at the RO.

In March 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is related to 
acoustic trauma sustained in service.

2.  The Veteran's tinnitus is related to acoustic trauma 
sustained in service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred during the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was incurred during the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, no further assistance 
or notice is required under the Veterans Claims Assistance 
Act of 2000 (VCAA) to help the Veteran in substantiating his 
claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus 
(if considered as diseases of the central nervous system), 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The Veteran is service-connected for right ear hearing loss 
that resulted from exposure to acoustic trauma in service.  
He contends that his left ear hearing loss and tinnitus are 
the result of the same acoustic trauma sustained in service.  
He describes first noticing diminished acuity of hearing and 
tinnitus in service.  In February 2010 testimony before the 
Board, the Veteran denied a significant pre- or post-service 
history of noise exposure.  He acknowledged that over the 
course of his lifetime he had been exposed to recreational 
rifle fire, but stated that he had not frequently fired a 
gun, or otherwise been exposed to such noise.  He described a 
20-year post-service occupational history working in a quiet 
room for the United States Postal Services.

The Veteran's service records demonstrate that on examination 
in December 1954, whispered voice testing was 15/15 in each 
ear.  At a "discharge" examination In June 1959, the 
Veteran's left ear hearing acuity matched that of his right: 
while whisper voice testing was measured as 15/15, 
audiometric testing demonstrated a 20 decibel hearing loss at 
the frequencies of 500, 1000, and 2000 Hertz, for both the 
right and left ears.  Other frequencies were not tested.  
Converted from ASA to ISO standards, hearing loss would have 
been 30 decibels at 500 and 1000 Hertz, and 26 at 3000 
decibels.  Table of Disabilities, § 9.06 (1995) (revised 
2006), Veterans Affairs Canada; http://vac-
acc.gc.ca/clients/sub.cfm?source=dispen/1995tod/cap_09_1995. 

On examination in June 1970, prior to his retirement from 
service, audiometric testing revealed the following results:

Hertz	500	1,000	2,000	3,000	4,000	

Right	15	5	5	10	45
Left	 	10	5	0	15	20

Because this testing was conducted after 1964, it is presumed 
to have employed ASA standards.  Id.

The Veteran's service records do not demonstrate any 
complaints of tinnitus.  

Although the hearing loss demonstrated on the final 
examination during active service is not sufficient to meet 
VA criteria for consideration as a disability, it does 
comport with the Veteran's contentions of first having 
noticed diminished acuity of left ear hearing in service.  
The 1959 examination did show hearing loss in both ears as 
defined by 38 C.F.R. § 3.385, inasmuch as there were 
thresholds above 25 decibels in three frequencies.

The Veteran's official active service records list his 
military occupational specialties as air transportation 
operations specialist and command post specialist.  In 
February 2010 testimony before the Board, the Veteran 
described frequent exposure to noise associated with 
aircraft, without the use of hearing protection, as a result 
of these duties.  As his occupational specialties thus appear 
to be consistent with exposure to acoustic trauma, in the 
form of exposure to noise associated with aircraft, the Board 
finds that the Veteran's contentions of noise exposure in 
service are consistent with his circumstances of service.  

Having determined that the Veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the Veteran has a current diagnosis of tinnitus 
or of left ear hearing loss for which service connection may 
be granted, and whether there is nexus between any tinnitus 
or left ear hearing loss and his service.  Brock v. Brown, 10 
Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the Veteran asserts that his hearing loss and tinnitus 
first manifested during service, the first post-service 
clinical evidence of record showing complaints of hearing 
loss and tinnitus is dated in January 2007, when the Veteran 
underwent VA audiological examination.  At that time, the 
Veteran complained of decreased hearing ability in all 
situations, with a military history of exposure to noise 
associated with aircraft.  He denied a history of post-
service occupational noise exposure, noting that he had 
worked for the United States Postal Service.  

Recreational noise exposure, however, included a history of 
exposure to gunfire associated with hunting.  The Veteran 
stated that he had been around guns all of his life, and 
reported a history of noisy hobbies, including woodworking.  
The Veteran also endorsed having a noise in both ears, which 
he described as a mild buzzing, present off and on.  He was 
unable to recall how long it lasted or how often it occurred.

Audiometric examination revealed bilateral sensorineural 
hearing loss that met VA standards for consideration as a 
disability.  38 C.F.R. § 3.385.  He was diagnosed with 
tinnitus and hearing loss that meets VA standards for 
consideration as a disability.  

Given that the Veteran's service treatment records 
demonstrated right ear hearing loss, it was at least as 
likely as not that this right ear hearing loss was related to 
acoustic trauma sustained in service.  With respect to the 
left ear, however, given that his hearing acuity was normal 
by VA standards at the time of his retirement physical, it 
was less likely than not that his left ear hearing loss was 
related to service.  With respect to the complaint of 
tinnitus, the examiner opined that given that the Veteran 
endorsed histories of noise exposure in service and out of 
service, and because he could not recall when his tinnitus 
began, it was less likely than not that his tinnitus was 
related to acoustic trauma sustained in service.

In support of his claim, the Veteran submitted an August 2007 
opinion from a private audiologist, in which the audiologist 
related his left ear hearing loss and tinnitus to the 
excessive noise levels to which the Veteran was exposed in 
service as a result of exposure to aircraft engine noise and 
rifle range practice during his 20 years of active duty.  The 
audiologist reasoned that following his separation from 
service, he had only minimal noise exposure.  He worked in 
claims and inquiry for the United States Postal Service and 
did some occasional bird hunting, at which time he wore 
hearing protection.  

The audiologist noted that she had reviewed the Veteran's 
service records and found evidence of a mild high frequency 
hearing loss in the right ear upon the Veteran's retirement 
from service.  She additionally noted that the Veteran 
currently complained of tinnitus that was present in service.  
Tinnitus was a disorder that was most often present in 
conjunction with hearing loss, although it could be present 
without accompanying hearing loss.  

Based upon his in-service exposure to noise, the mild high 
frequency hearing loss in the right ear upon discharge from 
service, and his complaints of tinnitus in service, which was 
often associated with hearing loss, the audiologist concluded 
that it was at least as likely as not that the Veteran's 
hearing loss and constant chronic tinnitus was caused by or 
contributed to by his exposure to excessive noise levels 
while in the military.

In February 2010 testimony before the Board, the Veteran 
stated that he had not understood some of the questions posed 
to him by the VA examiner, in that the questions had not been 
phrased in such a way as to enable him to understand what the 
examiner was asking.  Specifically, the Veteran noted that 
his tinnitus had been present since his active duty service, 
although he had not understood the examiner to be asking when 
it initially began.  In addition, although the tinnitus had 
been present only on an intermittent basis during service, 
over the years it had steadily worsened, such that it was now 
present constantly.  

Although the Veteran had stated at the time of the January 
2010 examination that he had been around guns all his life, 
he testified that he did not mean that he frequently shot, or 
was exposed to gunfire.  He emphasized that outside of his 
military service, he did not have a significant history of 
either recreational or occupational noise exposure.  The 
Veteran's friend testified that he had known the Veteran for 
more than 15 years, and during that time, the Veteran had 
always had difficulty hearing.  In recent years, the 
Veteran's hearing loss had worsened.

The Veteran has provided credible testimony regarding 
exposure to acoustic trauma in service, and that his 
testimony with respect to having first noticed diminished 
hearing ability and tinnitus in service is competent.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Veteran's in-service exposure to acoustic trauma has been 
corroborated, and the August 2007 opinion from the private 
audiologist supports a causative relationship.  Although the 
January 2007 VA opinion weighs against the Veteran's claim, 
it appears that the examiner did not consider the Veteran's 
reports that tinnitus was present in service, and that he did 
not have as much post-service recreational noise exposure as 
the examiner assumed.  Accordingly, the VA opinion is 
entitled to less probative weight than is the opinion of the 
private audiologist, who considered these elements in 
determining that the Veteran's left ear hearing loss and 
tinnitus were at least as likely as not related to in-service 
exposure to acoustic trauma.  Additionally, the Board finds 
persuasive the fact that although there is evidence of some 
noise exposure following service, the evidence suggests that 
the Veteran's left ear hearing loss and tinnitus are the 
result, at least in part, of noise exposure during the 
Veteran's service.  

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred bilateral hearing loss and tinnitus as a result of 
his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Because the Veteran has been granted service connection for 
left ear hearing loss since he was last evaluated, and in 
February 2010 testimony before the Board he contended that 
his hearing loss disability had worsened since the last VA 
examination, the Board finds that an additional examination 
and opinion addressing the current severity of the Veteran's 
bilateral hearing loss and the impact of his hearing loss on 
his daily functioning is necessary.  Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007).

C&P hearing examination worksheets were revised during the 
appeal period to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  A VA examiner 
not yet commented on the specific functional effects of the 
Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the current 
severity of his hearing loss and 
tinnitus.  All indicated tests should 
be conducted.  The claims file must be 
made available and reviewed by the 
examiner.  

In addition to objective test results, 
the examiner should fully describe the 
functional effects caused by the 
hearing disability in his or her final 
report, including specifically, the 
effect of the Veteran's hearing loss on 
his ability to communicate and the 
impact of such on his employability.  

The examiner should also address 
whether, and to what extent, his 
hearing loss decreases his ability to 
communicate effectively with other 
people.  In addressing the functional 
effects of the Veteran's hearing loss 
on his occupational functioning 
generally, the examiner should consider 
his employment history, educational 
background, and day-to-day functioning 
in relation to his bilateral 
sensorineural hearing loss.  In forming 
the opinion, the examiner should 
disregard both the age and any 
nonservice-connected disabilities of 
the Veteran.  All opinions must be 
supported by a clear rationale, with 
citation to relevant medical findings.  

2.  If the benefits sought on appeal 
are not granted in full, a supplemental 
statement of the case should be issued.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


